Opinion issued August 30, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00450-CR
                           ———————————
                     DANIEL LYNN EASTER, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 506th District Court
                            Waller County, Texas
                      Trial Court Case No. 13-02-14323


                         MEMORANDUM OPINION

     A jury found appellant, Daniel Lynn Easter, guilty of the felony offense of

attempted theft by deception from a non-profit organization.1         The trial court



1
     See TEX. PENAL CODE ANN. §§ 15.01(a), (d) (Vernon 2011) (criminal attempt),
     31.03(a) (Vernon Supp. 2015) (theft); see also id. § 31.03(f)(3) (offense of theft
assessed his punishment at confinement for six months, suspended the sentence, and

placed him on community supervision for two years. In four issues,2 appellant

contends that the evidence is legally insufficient to support his conviction and the

trial court erred in denying his motion for new trial and overruling his objections to

portions of the State’s closing argument.

      We affirm.

                                     Background

      Archie Glenn Hashaw, Jr., executive director of Waller County Emergency

Medical Service (“Waller County EMS”), a non-profit organization and the

complainant in this case, testified that Waller County EMS provides “9-1-1

ambulance service” for the county. It shares “a building in downtown Monaville,”

designated as Fire Station Number 2, with the Monaville Volunteer Fire Department

(the “Monaville VFD”). And appellant serves as fire chief for the Monaville VFD.



      “increased to next higher category of offense” if owner of appropriated property
      was non-profit organization).
2
      In his first issue, appellant contends that this Court “lacks jurisdiction on appeal
      because [his] motion for arrest of judgment was GRANTED and the State did not
      appeal the trial court’s ruling.” Prior to the submission of appellant’s case, we
      granted the State’s “Motion to Abate Appeal and Remand Case to Trial Court for
      Clarification of Order and For Correction of Record Nunc Pro Tunc.” We noted
      that the trial court’s order on appellant’s “Motion in Arrest of Judgment” did not
      make clear whether it “intended to arrest the judgment or merely intended to
      suspend imposition of the sentence until the resolution of any appeals.” The trial
      court subsequently clarified its order and denied appellant’s “Motion in Arrest of
      Judgment.” Thus, we need not address appellant’s first issue and will limit our
      review to his remaining four issues. See TEX. R. APP. P. 47.1.


                                            2
       Hashaw explained that Waller County EMS, pursuant to a “joint venture

agreement,” built Fire State Number 2 “jointly” with the Monaville VFD, with the

intention that the two entities would jointly “share the building for the common good

of the community.” Fire Station Number 2 is a “metal building” with “living

quarters,” “a couple of bedrooms,” “common living area,” “bathrooms,” “some

bays” for the fire trucks, and “a spot” for Waller County EMS to use.

       Although Waller County EMS and Monaville VFD originally intended to

“share the expenses” related to the building “50/50,” not all expenses, in reality, are

shared equally between the two. In regard to the electric bill, for example, Hashaw

noted that Waller County EMS pays one-hundred percent of the bill and then sends

an invoice to the Monaville VFD for approximately twenty-five percent of the

electricity cost. The Monaville VFD in turn “send[s] EMS the money” that it owes

for its portion of the bill.

       Hashaw further testified that the relationship between Waller County EMS

and the Monaville VFD has not been “smooth[]” during the time that they have

shared Fire Station Number 2. They have had “disagreements” and “issues” “getting

along.” Specifically, the Monaville VFD “wants the building for [its] own. [It]

wants [Waller County EMS] out. [It] ha[s] threatened to evict [Waller County

EMS].” And the Monaville VFD has sent Waller County EMS “demand letters”

“asking [it] to leave the premises” and “threatening” to hire an attorney “to evict [it]



                                           3
out of the building.” Waller County EMS has also “endured actual person to person

harassment [of its] EMS crews at the station.”

      In regard to Fire Station Number 2’s parking lot, Hashaw, “[a]t some point,”

“learn[ed] that [it] . . . had been improved or had new pavement put on it.” On

January 5, 2012, Rhonda Becvar, Waller County EMS’s office manager, received an

invoice, the “first” “formal[]” request for payment, from the Monaville VFD related

to the parking lot improvement. The invoice, dated December 22, 2011 and admitted

into evidence as State’s Exhibit 1, requests payment of $2,500 “[d]ue upon receipt.”

And the “Description” portion of the invoice states: “Pro-Line Materials Invoice

#4264 redo parking lot station 2 required payment in full upon completion your half

to be reimbursed to” the Monaville VFD. Hashaw explained that the invoice

essentially “ask[ed] for [Waller County EMS] to pay 50 percent of what [the

Monaville VFD] s[aid] [it] paid for some work done” on Fire Station Number 2’s

parking lot. According to Hashaw,

      the first time [he] knew about [any] parking lot improvement[,] or as
      the invoice says [“]Pro-Line Materials, Invoice 4264, redo parking lot
      at Station 2, required payment in full upon completion; your half to be
      reimbursed to [the] Monaville [VFD”] . . . was when [Waller County
      EMS] w[as] asked to pay for it[.]

      A second invoice, dated December 22, 2011 and admitted into evidence as

State’s Exhibit 2, is from ProLine Materials, Inc. (“ProLine”) to the Monaville VFD,

requesting payment of $5,000. The “Description” portion of the invoice states:



                                         4
“Completely re-do parking lot at Station 2.” At the top of the invoice is the notation,

“PAID By Check.” And included with the invoice, in State’s Exhibit 2, is a

photograph of the front portion of a check written by the Monaville VFD to ProLine

for $5,000.

      After receiving State’s Exhibit 1, Waller County EMS asked the Monaville

VFD “for a copy of the cancelled check” because it did not have “any previous

knowledge” of “ow[ing] anybody [the] money” for the parking lot improvement. In

response, the Monaville VFD provided Waller County EMS with State’s Exhibit 2.

Hashaw explained, however, that the Monaville VFD never “produce[d] a cancelled

check” to evidence its payment to ProLine. Instead, the Monaville VFD only

“produced” a check “written” to ProLine but which “never went to the bank.”

      On November 7, 2012, the Monaville VFD sent to Waller County EMS

another copy, admitted into evidence as State’s Exhibit 3, of the ProLine invoice to

the Monaville VFD for $5,000. Hashaw explained that this constituted “another

request” by the Monaville VFD for reimbursement from Waller County EMS for the

parking lot improvement.

      Hashaw noted that he did not personally have any direct dealings with

appellant about the parking lot improvement or the Monaville VFD’s repeated

requests for payment of $2,500. However, he explained that neither he, nor “any

representative of Waller County EMS,” was ever “told don’t worry about th[e]



                                          5
$2,500, it was not paid for, it was a donation.” And, “as far as [he] knows,” “to this

day” Monaville VFD is “still requesting the $2,500” from Waller County EMS.

Appellant also never told Hashaw that the Monaville VFD’s invoice, in which it

requested payment of $2,500 from Waller County EMS, was a “mistake” or Waller

County EMS should not “worry about [paying] it.”

      Becvar testified that, as the office manager of Waller County EMS, she

handles “all of the bookkeeping, secretarial [responsibilities], reception, janitorial

[duties], . . . payroll, accounts payable, [and] accounts receivable.” And she is “the

person responsible for paying the bills of Waller County EMS.”

      Becvar explained that on December 5, 2011, the Monaville VFD made a

“reimbursement request[]” for $2,500 for “Pro-Line Asphalt, parking lot” at a

“Building Committee” meeting between it and Waller County EMS.                At the

meeting,3 the Monaville VFD provided Waller County EMS with a “list of items”

for which it requested reimbursement. The “list,” admitted into evidence as State’s

Exhibit 5, is titled, “Reimbursement Request to EMS from MVFD 12-5-11.” In it,


3
      According to Becvar, the “Building Committee” meeting occurred after appellant
      had told her that Waller County EMS “owed” the Monaville VFD $20,000 and
      advised her that each entity’s respective representatives were “having a problem
      getting” together “to sit down and iron out some expenses that needed to be
      handled.” Appellant spoke to Becvar about this matter in a “demanding” tone, and
      he took “an active part in the financial affairs” of the Monaville VFD. “About a
      month later,” a Waller County EMS representative “met with the [B]uilding
      [C]ommittee” for the Monaville VFD as a result of Becvar’s conversation with
      appellant.


                                          6
the Monaville VFD represents that it “[p]aid” $5,000 to “Pro[L]ine” for “[p]arking

[l]ot” “[m]aintenance.” And it requests “[r]eimbursement” in the amount of $2,500

from Waller County EMS, stating that “[p]ayment [is] due within 30 days.”

      Becvar also testified about certain email communications, admitted into

evidence as State’s Exhibit 6, between Waller County EMS and the Monaville VFD.

Specifically, on December 27, 2011, the Monaville VFD, in an email from Joanne

Gregory, a Monaville VFD board member, to Deena Elliot, a Waller County EMS

board member and representative that attended the “Building Committee” meeting,

again requested $2,500 from Waller County EMS for the parking lot improvement.

In the email, Gregory asks, “Can you please advise when/if [the Monaville VFD]

can expect a check for the $3,340[] ($2500[] for Driveway and $840[] for EMS bay

door).” And appellant was included on this email communication. Moreover,

Gregory, on January 5, 2012, sent an email to Becvar, requesting “a status update”

about the Monaville VFD’s previously requested payment of $3,340—$2,500 of

which was related to the parking lot improvement. Appellant was also included on

this email communication.

      Following Gregory’s emails, Waller County EMS “requested . . . a copy of

proof of payment for the [ProLine] invoice” so that it could verify that the Monaville

VFD “actually paid for [ProLine’s] services.” Becvar specifically requested “a copy

of a cancelled check” from the Monaville VFD “to prove that [it] did pay for [the



                                          7
parking lot improvement].” As she testified: “I e-mailed . . . Gregory and asked her

if either she or [the Monaville VFD] accountant could provide [Waller County EMS

with] a copy of [the] cancelled check that paid for the driveway repairs.” Becvar

explained that although she had, on January 5, 2012, received “a copy of a check”

from the Monaville VFD “for $5,000” with a copy of a “paid [ProLine] invoice,”

she needed “[a] copy of the cancelled check,” “[m]eaning [a copy of] the front and

[the] back” of the check to verify “[p]roof of payment.” In other words, Becvar

needed “[p]roof” that the $5,000 check written by the Monaville VFD to ProLine

had been actually “[c]ashed” or “[d]eposited.” However, the Monaville VFD never

provided such proof.

      Becvar further testified that in November 2012, the Monaville VFD “again

asked” Waller County EMS “to pay $2,500 for the parking lot” improvement. And

the Monaville VFD sent, by certified mail, another copy of ProLine’s invoice to

Waller County EMS with the “PAID By Check” notation at the top.

      According to Becvar, no one from the Monaville VFD had “ever represented

to Waller County EMS” that the parking lot improvement constituted a “donation”

from ProLine. And no one from the Monaville VFD, “since th[e] . . . request for

payment was made[] [in] November of 2012,” ever informed Waller County EMS

that it did not “owe the money” and it should “ignore the . . . request for payment.”




                                         8
And, as far as she was aware, the Monaville VFD’s request for payment of $2,500

was “a pending invoice” at the time of her testimony.

      Davis Reid Dawson, the owner of ProLine, testified that it “suppl[ies] and

manufacture[s] different types of asphalt materials to the State, [the] County,

[and] . . . municipalities.” He “know[s]” appellant, and ProLine has had, with the

Monaville VFD, “business dealings,” which he described as providing “donations

throughout the years.”

      In 2010, appellant “approached” Dawson, while he was at appellant’s

restaurant, “want[ing] to know if [ProLine] wanted to make a donation” to the

Monaville VFD. Dawson agreed, and ProLine made its “first donation” to the

Monaville VFD by creating “an asphalt apron in front” of its water storage tank so

that its fire trucks could be “suppl[ied]” with water.

      In 2011, appellant “asked” Dawson to make another donation to the Monaville

VFD by “install[ing] recycled millings . . . to extend the parking lot or the truck

parking at the . . . main headquarters for th[e] fire department in Monaville.” As he

did in 2010, appellant approached Dawson while he was at appellant’s restaurant.

Appellant stated, “Hey, would you like to, you know, donate -- need some help with

extending the parking lot,” to which Dawson replied, “Certainly.”

      Dawson noted that ProLine followed-through and made, to the Monaville

VFD, a donation, consisting of “suppl[ying] the goods and labor to extend the



                                           9
parking lot . . . at the Monaville [VFD] to the west[,] . . . where [the fire] trucks

come in because it was just bare dirt.” ProLine provided “probably 10 loads or so

of recycled asphalt” and “made a nice driveway so [that the Monaville VFD’s fire]

trucks and people could park there.” The area where “[t]he donation was made”

originally consisted of “just grass and mud.” ProLine “came in with a recycled

product [it] make[s] at [its] shop and did th[e] whole area, installed it, rolled and

compact[ed] it, and then went around the red tank to kind of the back of the

building . . . where [the fire] trucks pull in from the back so it would be nice,

recycled asphalt around there.”

      Dawson explained that State’s Exhibit 10 is “an actual invoice” from ProLine

that corresponds with its 2011 donation to the Monaville VFD. Appellant came to

ProLine’s office and “instructed” Dawson to “create” the invoice. According to

Dawson,

      [appellant] stopped by the shop and [they] visited. And [appellant] just
      said he needed an invoice so that – [Dawson] guess[ed] for his records.
      [Dawson] didn’t really ask [appellant] a bunch of questions. [He]
      assumed [that appellant] was using it for value purposes for the
      donation or his bookkeeping. And [Dawson’s] secretary printed [the
      invoice] out.

      ....

      As far as [Dawson] c[ould] remember, [appellant] just -- he showed
      up. . . . And so, this was -- this was after the work was done . . . . And
      [appellant] sat down with [Dawson’s secretary] and [Dawson], and
      [they] discussed what document he needed for his purposes. And this
      [was] how [the invoice] was generated.

                                         10
      ....

      [Appellant] told [ProLine] to create th[e] [invoice].

Appellant told Dawson to “generate an invoice” for a certain amount and said

“[n]othing” about indicating on the invoice that the Monaville VFD had requested a

donation from ProLine.       Appellant simply “wanted [Dawson] to create th[e]

invoice,” and he “instructed” Dawson to put “$5,000 on th[e] invoice.”

      After appellant obtained “a hard copy” of the invoice, he then told Dawson

that he “could toss” any other copies of the invoice, i.e., “throw it away,” which

Dawson did. In other words, Dawson’s secretary “deleted” the electronic version of

the invoice after it had been “printed and given to” appellant. The deletion occurred

while appellant was “still” at ProLine’s office. And appellant was the only person

to ever receive a copy of the invoice.4

      Dawson further testified that no one, other than appellant, ever “solicit[ed]

donations” from ProLine on the behalf of Monaville VFD. And no one, other than

appellant, ever “ha[d] any discussions” with him about creating the ProLine invoice,




4
      Dawson further noted that although State’s Exhibit 10 is in the form of an “actual”
      invoice that ProLine’s “computer bookkeeping system” would generate, the “PAID
      By Check” notation at the top of the invoice is “in a different spot” from where
      ProLine’s system would usually make such a notation. And he explained that “the
      notation of ‘Paid by check’ was not a part of the actual invoice that [he] and [his]
      company created, assembled, and provided to [appellant].”


                                           11
State’s Exhibit 10.     “All of [Dawson’s] interactions . . . regarding [ProLine’s]

donations” to the Monaville VFD were “solely with” appellant.

      Further, ProLine “never actually d[id] financial business” with the Monaville

VFD, which had never “pa[id] [ProLine] for services.” And ProLine has never

“received any money from” the Monaville VFD “for anything,” nor “expected that

[it] would receive money from” the Monaville VFD “for anything,” because all of

its work for the Monaville VFD had been “a donation.” Finally, Dawson explained

that appellant “asked for th[e] donations” from ProLine and “told [Dawson] how to

make the[] invoice[].” ProLine “[n]ever received a check” from the Monaville VFD,

and it specifically did not receive the check included in State’s Exhibit 2.

      Amy Williams, the owner of Williams Business Solutions, a bookkeeping and

payroll company, testified that she “do[es] the[] books” for the Monaville VFD.

Since she began working with the Monaville VFD, she “ha[s] kept all [its] books,”

“paid [its] bills,” “mail[ed] out [its] bills,” gotten its “CPA for tax preparation,” and

“handl[ed] [its] audits.”

      On December 22, 2011, Williams received an invoice, State’s Exhibit 3, from

ProLine to the Monaville VFD. The invoice was “placed” in her office, and she was

“told to pay th[e] document” by a member of the Monaville VFD’s Board of

Directors. However, Williams could not recall who specifically instructed her to

pay the invoice or how it had arrived in her office. And she noted that the “PAID



                                           12
By Check” notation on the invoice was not “put . . . there” by her. She assumed that

“it was like that when [she] got [the invoice].”

      After being instructed to pay the ProLine invoice, Williams “created an

invoice for [Waller County] EMS” from the Monaville VFD, State’s Exhibit 1,

which she mailed on December 22, 2011. The invoice requested reimbursement

from Waller County EMS in the amount of $2,500 for ProLine’s work improving

the parking lot. She also sent to Waller County EMS a copy of ProLine’s invoice to

the Monaville VFD, along with a copy of the front portion of the check for $5,000

that she had written to ProLine. Williams explained that she sent Waller County

EMS these items “[t]o show” it that the Monaville VFD was “paying [the ProLine

invoice] in full.” Williams noted, however, that although she had written a check to

ProLine for the parking lot improvement from the Monaville VFD’s “personal

[checking] account,” she “did not mail th[e] check” to ProLine. And she explained

that she had “never” actually paid the ProLine invoice. Instead, she subsequently

“voided” the check because appellant “told” her that the parking lot improvement

had actually been “donated” by ProLine.

      Further, Williams testified that she asked appellant “why” the Monaville VFD

was asking Waller County EMS “to pay [it] this money” when the parking lot

improvement had been “donated.” In response, appellant said that “he would take

care of it,” and she assumed that he would “handle” the situation. Further, after



                                          13
appellant and Williams both knew that the parking lot improvement had been

donated, they agreed that if Waller County EMS “were to write [a] check” for the

parking lot improvement, the Monaville VFD “could refund it or . . . apply [the

money] to what” Waller County EMS owed. And Williams, on “at least . . . two

occasions,” spoke with appellant about “the specific invoice from Pro-Line.” She

believed that appellant would talk with Gregory, the Monaville VFD board member

in contact with Waller County EMS, about resolving the matter. Williams, however,

admitted that she took no action to “squash” the Monaville VFD invoice that she had

sent to Waller County EMS, requesting reimbursement for the parking lot

improvement.

      On January 6, 2012, Williams became aware that the Monaville VFD was

“still attempting to collect” $2,500 from Waller County EMS and “EMS was still

under the impression that . . . [it] owed $2,500.” However, by January 6, 2012, she

knew that the parking lot improvement had been donated, and she “didn’t want any

money from . . . Waller County EMS.” On January 30, 2012, Williams became

aware that Waller County EMS had “made” a request for “a copy of the front and

back of the check” that she had written from the Monaville VFD’s “personal

[checking] account” to ProLine for $5,000. And she “called” appellant about this

request.




                                        14
      Williams also testified about two letters, admitted into evidence as Defense

Exhibit 6, sent by the Monaville VFD to Waller County EMS in October and

November 2012. Attached to the October 19, 2012 letter is a spreadsheet titled

“Monaville Volunteer Fire Department Expenses to split with EMS.” Included in

the spreadsheet is the $2,500 reimbursement that the Monaville VFD had requested

from Waller County EMS for the parking lot improvement. Williams explained that

she had mistakenly included the ProLine invoice in the list of “Monaville Volunteer

Fire Department Expenses to split with EMS.” In regard to the November 6, 2012

letter, which also includes the spreadsheet, Williams explained that although she had

removed the parking lot improvement reimbursement request from the spreadsheet,

she still erroneously included the ProLine invoice in the “stack” of invoices sent to

Waller County EMS with the letter and spreadsheet.

      Gregory testified that she was previously a member of the Monaville VFD

and “when [she] ceased [being] involved” with it, she was a captain and “sitting on

the Board of Directors.” In regard to Fire Station Number 2, she explained that

Waller County EMS “stay[s] in the living quarters and run[s] [its] ambulances out

of th[e] . . . building whenever [it] s[ees] fit to use it” and the Monaville VFD uses

the building “to house . . . the fire trucks at all times.” According to Gregory, Waller

County EMS and the Monaville VFD do not “get along” “very well.”




                                          15
      Gregory noted that in the fall and winter of 2011, appellant was a member of

the Monaville VFD’s Board of Directors and served as fire chief. As a member of

the board, appellant’s “duties and responsibilities” included being “concerned about

the finances of the fire department.” And during this time, Waller County EMS and

the Monaville VFD were “having issues” about who had the “responsibilit[y] of

paying certain bills” related to Fire Station Number 2.

      On December 5, 2011, Gregory, having been assigned to work on these issues,

met with two Waller County EMS representatives to “discuss[] the [relevant] bills.”

During the meeting, “there was [a] little discussion regarding the parking lot

[improvement],” although the Monaville VFD did not yet have an invoice from

ProLine. Gregory, however, included the parking lot improvement on the Monaville

VFD’s written “Reimbursement Request to EMS from MVFD 12-5-11,” State’s

Exhibit 5, because appellant had told her, prior to the meeting, that the “Pro-Line

asphalt bill was going to be $5,000.”

      Following      the   meeting,     Gregory   and     Becvar   exchanged   email

communications “regarding the payment of th[e] invoice to Pro-Line.”            The

substance of these communications was that Gregory had “finally” been “told” by

the Monaville VFD that “the invoice had been submitted to [Waller County] EMS

for the driveway.”




                                           16
      Gregory explained that she continued to pursue the Monaville VFD’s

reimbursement request to Waller County EMS because appellant had “told [her] that

[an] invoice had been turned into EMS” and ProLine had given the Monaville VFD

an invoice for the parking lot improvement. Gregory did note that appellant had

previously, “early on,” possibly “before the driveway was put down,” told her that

the parking lot improvement was a donation. However, because “there was an

invoice just like an invoice for [any of] the other items” for which the Monaville

VFD was requesting reimbursement from Waller County EMS, Gregory came to

believe that the parking lot improvement was an “expense” rather than a donation.

Williams never contacted Gregory to inform her that there was no need to collect

any money from Waller County EMS or that the Monaville VFD’s invoice to Waller

County EMS should be “squash[ed].”

      Gregory further testified about an email communication, admitted into

evidence as State’s Exhibit 9, that Becvar sent to her on January 30, 2012. In the

email, Becvar requested “a copy of the cancelled check” from the Monaville VFD

to ProLine for the parking lot improvement. When Gregory “forwarded” Becvar’s

request to appellant, he responded, “No, that [is] asking too much. Tell them not to

park on it.” And appellant never said anything to Gregory to correct her belief that

Waller County EMS owed the Monaville VFD $2,500 for the parking lot

improvement.



                                        17
      The trial court admitted into evidence portions of appellant’s grand jury

testimony in which he conceded that although the parking lot improvement by

ProLine was a “donation,” he, in January 2012, “realized [that Williams] ha[d] billed

Waller County EMS for $2,500.” Nevertheless, he “never sent” Waller County EMS

“anything” and “never said a word to” Waller County EMS about the Monaville

VFD’s reimbursement request for the parking lot improvement.

      After the jury found appellant guilty and the trial court entered its judgment,

appellant filed his “Initial Motion for New Trial,” asserting that the “trial court ha[d]

the discretion to grant [him] a new trial in the interest of justice.” Subsequently,

appellant filed his “First Amended Motion for New Trial” to which the State

objected as “untimely.” The trial court, concluding that it was “precluded from

ruling on any matters not raised in [appellant’s] Original Motion for New Trial,”

denied appellant’s new-trial motion.

                               Sufficiency of Evidence

      In his fourth issue, appellant argues that the evidence is legally insufficient to

support his conviction because the “only direct evidence came from” a single witness

and the State did not prove “the requisite ‘deception’ element,” that he had an intent

to deprive, and that his “acts amounted to more than mere preparation.”

      We review the legal sufficiency of the evidence by considering all of the

evidence in the light most favorable to the jury’s verdict to determine whether any



                                           18
“rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 318–19, 99 S. Ct. 2781, 2788–

89 (1979); Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). Our role

is that of a due process safeguard, ensuring only the rationality of the trier of fact’s

finding of the essential elements of the offense beyond a reasonable doubt. See

Moreno v. State, 755 S.W.2d 866, 867 (Tex. Crim. App. 1988). We give deference

to the responsibility of the fact finder to fairly resolve conflicts in testimony, weigh

evidence, and draw reasonable inferences from the facts. Williams, 235 S.W.3d at

750. However, our duty requires us to “ensure that the evidence presented actually

supports a conclusion that the defendant committed” the criminal offense of which

he is accused. Id.

       A person commits theft if he “unlawfully appropriates property with intent to

deprive the owner of property.” TEX. PENAL CODE ANN. § 31.03(a) (Vernon Supp.

2015). Appropriation of property is “unlawful” if it is “without the owner’s effective

consent.” Id. § 31.03(b)(1). Consent is not effective if it is “induced by deception.”

Id. § 31.01(3)(A) (Vernon Supp. 2015). Relevant to this case, deception means

either (1) “creating or confirming by words or conduct a false impression of law or

fact that is likely to affect the judgment of another in the transaction, and that the

actor does not believe to be true” or (2) “failing to correct a false impression of law

or fact that is likely to affect the judgment of another in the transaction, that the actor



                                            19
previously created or confirmed by words or conduct, and that the actor does not

now believe to be true.” Id. § 31.01(1)(A)–(B).

      A person commits the criminal offense of attempt if, “with specific intent to

commit an offense, he does an act amounting to more than mere preparation that

tends[,] but fails[,] to effect the commission of the offense intended.” Id. § 15.01(a)

(Vernon 2011); see also Herrin v. State, 125 S.W.3d 436, 440 n.5 (Tex. Crim. App.

2002) (elements of criminal attempt). Thus, a person attempts to commit theft if he,

with specific intent to commit theft, does an act amounting to more than mere

preparation that tends but fails to effect the commission of the theft. See TEX. PENAL

CODE ANN. § 15.01(a).

      As an initial matter, we note that appellant complains of the lack, and quality,

of “direct evidence” presented by the State at trial. Specifically, he asserts that “[t]he

only direct evidence came from” a single witness, Dawson, whose testimony is

“extremely weak,” “severely impeached,” and constituted “little evidence of

[a]ppellant’s guilt.”

      However, we, in conducting our review of the sufficiency of the evidence,

treat direct and circumstantial evidence equally because circumstantial evidence is

as probative as direct evidence in establishing the guilt of a defendant. Clayton v.

State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). Circumstantial evidence is

“direct proof of a secondary fact which, by logical inference, demonstrates the



                                           20
ultimate fact to be proven.” Taylor v. State, 684 S.W.2d 682, 684 (Tex. Crim. App.

1984). And it alone can be sufficient to establish guilt. Clayton, 235 S.W.3d at 778.

Further, the “cumulative force” of all the circumstantial evidence in a case can be

sufficient to support a jury finding of guilty beyond a reasonable doubt.5 See Powell

v. State, 194 S.W.3d 503, 507 (Tex. Crim. App. 2006).

      Thus, even were we to assume that appellant is correct that “[t]he only direct

evidence came from” a single witness and that evidence is “extremely weak,”

“severely impeached,” and constitutes “little evidence of [his] guilt,” our review of

the sufficiency of the evidence does not end there. Instead, we must consider all of

the evidence, including both direct and circumstantial, in the light most favorable to

the jury’s verdict, to determine whether any “rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt.” Jackson, 443 U.S.

at 318–19, 99 S. Ct. at 2788–89.

      Appellant asserts that there is “no evidence showing how [he] did anything

that likely caused EMS to pay the ProLine . . . invoice” and “[t]he State failed to

prove” that he “knew” that the Monaville VFD was “‘due no reimbursement’ . . . or

that he knew” that the Monaville VFD was “‘not owed $2,500.’” (Emphasis

omitted). In other words, appellant asserts that the evidence is “not sufficient to


5
      We note that every fact and piece of evidence need not point directly and
      independently to a defendant’s guilt. Conner v. State, 67 S.W.3d 192, 197 (Tex.
      Crim. App. 2001).


                                         21
prove beyond a reasonable of doubt” “the requisite ‘deception’ element.” We note

that when the State accuses a defendant of theft by way of deception, it must prove

deception. Fernandez v. State, 479 S.W.3d 835, 838 (Tex. Crim. App. 2016).

      Appellant next asserts that there is “insufficient evidence to prove [he]

intended to deprive” Waller County EMS “of property.” To prove an attempted

theft, the State must show that a defendant had an intent to steal, i.e., an intent to

unlawfully appropriate property with the intent to deprive the owner of the property.

Wolfe v. State, 917 S.W.2d 270, 275 (Tex. Crim. App. 1996); see also Hicks v. State,

No. 12-13-00158-CR, 2014 WL 1922619, at *2 (Tex. App.—Tyler May 14, 2014,

no pet.) (mem. op., not designated for publication) (distinguishing between “theft”

and “attempted theft,” noting “a person commits attempted theft if, with the specific

intent to commit theft, []he does an act amounting to more than mere preparation”

(emphasis added)); Sorce v. State, 736 S.W.2d 851, 856 (Tex. App.—Houston [14th

Dist.] 1987, pet. ref’d) (“The culpable mental state of the offense of attempt is that

the [defendant] had the specific intent to commit an offense, in this case, theft by

deception.”). “A verbal demand is not the talisman of an intent to steal.” See

Johnson v. State, 541 S.W.2d 185, 187 (Tex. Crim. App. 1976).

      A person acts with intent “when it is his conscious objective or desire to

engage in the conduct or cause the result.” TEX. PENAL CODE ANN. § 6.03(a)

(Vernon 2011). Intent may be inferred from circumstantial evidence, including the



                                         22
words, acts, and conduct of the defendant. Wolfe, 917 S.W.2d at 275; Roberson v.

State, 821 S.W.2d 446, 448 (Tex. App.—Corpus Christi 1991, pet. ref’d).

      Finally, appellant asserts that the evidence is “not sufficient to prove beyond

a reasonable doubt” that his “acts amounted to more than mere preparation to deprive

[Waller County EMS] of property.” According to appellant, his “conduct never

reached a point that amounted to more than mere preparation.”

      The statute establishing the criminal offense of attempt draws an “imaginary

line” between mere preparatory conduct, which is usually non-criminal, and an act

which tends to effect the commission of the offense, which is always criminal

conduct. See TEX. PENAL CODE ANN. § 15.01(a); Adekeye v. State, 437 S.W.3d 62,

68–69 (Tex. App.—Houston [14th Dist.] 2014, pet. ref’d) (internal quotations

omitted); Jones v. State, 229 S.W.3d 489, 497–98 (Tex. App.—Texarkana 2007, no

pet.) (internal quotations omitted); see also McCravy v. State, 642 S.W.2d 450, 460

(Tex. Crim. App. 1980). Where the imaginary line falls must be determined on a

case-by-case basis. See Gibbons v. State, 634 S.W.2d 700, 707 (Tex. Crim. App.

[Panel Op.] 1982); Adekeye, 437 S.W.3d at 68–69. A person may commit an attempt

even if he could have taken further actions without actually committing the intended

offense. See Hackbarth v. State, 617 S.W.2d 944, 946 (Tex. Crim. App. [Panel Op.]

1981); Adekeye, 437 S.W.3d at 69. In other words, “[t]he fact that a[] [defendant]

could have taken further actions without actually committing the offense does not



                                         23
act so as to render his . . . actions nothing more than mere preparation.” Jones, 229
S.W.3d at 497; see also Hackbarth, 617 S.W.2d at 946.

      Here, we conclude that the State presented ample evidence to establish that

appellant, in attempting to obtain $2,500 from Waller County EMS, acted

deceptively and with the intent to deprive Waller County EMS of $2,500. We further

conclude that the State presented ample evidence that appellant’s actions in doing so

amounted to more than mere preparation.

      The evidence establishes that in 2011, appellant “asked” ProLine to make a

“donation” to the Monaville VFD by “install[ing] recycled millings . . . to extend the

parking lot or the truck parking at the . . . main headquarters for th[e] fire department

in Monaville.” ProLine agreed to make the donation and “supplied the goods and

labor to extend the parking lot” at Fire Station Number 2. ProLine provided

“probably 10 loads or so of recycled asphalt” and “made a nice driveway so [that the

Monaville VFD’s fire] trucks and people could park there.”

      After ProLine completed the work, appellant “stopped by” its office and

“instructed” Dawson to “create” an “invoice,” State’s Exhibit 10, for the parking lot

improvement. Although appellant “told” Dawson “to create” or “generate an

invoice” for a certain amount, he said “[n]othing” about indicating on the invoice

that it represented a donation from ProLine. Appellant also “instructed” Dawson to




                                           24
put “$5,000 on th[e] invoice.” When ProLine “created, assembled, and provided to”

appellant the invoice, it did not include a “PAID By Check” notation.

      After appellant obtained “a hard copy” of the invoice, he told Dawson that he

“could toss” any other copies of the invoice, i.e., “throw it away,” which Dawson

did. In fact, Dawson’s secretary, while appellant was at ProLine’s office, “deleted”

the electronic version of the invoice after it had been “printed and given to”

appellant. Thus, appellant was the only person to ever receive a copy of the invoice.

Further, Dawson testified that no one, other than appellant, ever “solicit[ed]

donations” from ProLine on behalf of the Monaville VFD. And no one, other than

appellant, ever “ha[d] any discussions” with Dawson about creating the ProLine

invoice, State’s Exhibit 10. Dawson only “interact[ed]” with appellant regarding the

donation that ProLine had made to the Monaville VFD.

      Williams, the Monaville VFD’s bookkeeper, received the ProLine invoice in

her office on December 22, 2011, but she could not recall how it had arrived in her

office. She noted that the “PAID By Check” notation on the invoice was not

“put . . . there” by her, and she assumed that it was on the invoice when she received

it.

      After receiving the ProLine invoice, Williams “created an invoice for [Waller

County] EMS” from the Monaville VFD, which she mailed. The Monaville VFD

invoice, State’s Exhibit 1, requested reimbursement from Waller County EMS in the



                                         25
amount of $2,500 for ProLine’s work “re-do[ing] [the] parking lot at [Fire] Station

[Number] 2.”     Subsequently, appellant “told” Williams that the parking lot

improvement had actually been “donated” by ProLine.

      When Williams asked “why” the Monaville VFD was asking Waller County

EMS “to pay [it] this money” when the parking lot improvement had been

“donated,” appellant replied that “he would take care of it.” In another conversation,

they agreed that if Waller County EMS “were to write [a] check” for the parking lot

improvement, the Monaville VFD “could refund it or . . . apply [the money] to what”

Waller County EMS owed. According to Williams, she, on “at least . . . two

occasions,” spoke to appellant about “the specific invoice from Pro-Line.”

      On December 5, 2011, Gregory met with two Waller County EMS

representatives regarding the payment of “certain bills” related to Fire Station

Number 2. In the meeting, Gregory discussed the Monaville VFD’s need for

reimbursement from Waller County EMS for the parking lot improvement.

According to Gregory, she included the parking lot improvement on the Monaville

VFD’s written “Reimbursement Request to EMS from MVFD 12-5-11,” State’s

Exhibit 5, because appellant had told her that the “Pro-Line asphalt bill was going

to be $5,000.”

      Gregory continued to pursue the Monaville VFD’s reimbursement request for

the parking lot improvement in email communications with Waller County EMS



                                         26
because appellant had “told [her] that [an] invoice had been turned into EMS” and

ProLine had given the Monaville VFD an invoice for the parking lot improvement.

And after Gregory received a request from Waller County EMS for “a copy of the

cancelled check” evidencing payment from the Monaville VFD to ProLine for the

parking lot improvement, she “forwarded” it to appellant. Appellant then told

Gregory that the Monaville VFD would not provide Waller County EMS with “a

copy of the cancelled check.”

      In his grand jury testimony, appellant admitted that, although the parking lot

improvement by ProLine was a “donation,” he, in January 2012, “realized” that the

Monaville VFD had “billed” Waller County EMS for $2,500 for the parking lot

improvement. Nevertheless, he “never sent” Waller County EMS “anything” and

“never said a word to” Waller County EMS about the Monaville VFD’s

reimbursement request.

      According to Hashaw and Becvar, Waller County EMS, in December 2011,

January 2012, and November 2012, received requests from the Monaville VFD for

payment of $2,500 for ProLine’s improvement of the parking lot. Neither Hashaw

nor Becvar nor “any representative of Waller County EMS” was ever told that it did

not owe the Monaville VFD $2,500. And, at the time of their testimony, they

believed that the Monaville VFD was “still requesting the $2,500” for the parking

lot improvement.



                                        27
      Viewing all the evidence in the light most favorable to the jury’s verdict, a

rational juror could have concluded beyond a reasonable doubt that appellant either

(1) created or confirmed by words or conduct the false impression that Waller

County EMS owed the Monaville VFD $2,500 for ProLine’s improvement of the

parking lot that was likely to affect the judgment of Waller County EMS in the

transaction, and that appellant did not believe to be true, or (2) failed to correct the

false impression that Waller County EMS owed the Monaville VFD $2,500 for

ProLine’s improvement to the parking lot that was likely to affect the judgment of

Waller County EMS in the transaction, that appellant previously created or

confirmed by words or conduct, and that he “does not now believe to be true.” See

TEX. PENAL CODE ANN. § 31.01(1)(A)–(B). And a rational juror could have also

concluded beyond a reasonable doubt that appellant had the intent to steal, i.e., an

intent to unlawfully appropriate property with the intent to deprive the owner of the

property. See Wolfe, 917 S.W.2d at 275; Hicks, 2014 WL 1922619, at *2. Finally,

a rational juror could have concluded beyond a reasonable doubt that appellant’s

actions amounted to more than mere preparation to appropriate $2,500 from Waller

County EMS. See TEX. PENAL CODE ANN. § 15.01(a); cf. Sorce, 736 S.W.2d at 857–

58; see also Adekeye, 437 S.W.3d at 68–70 (holding evidence sufficient where

defendant took “overt acts . . . in furtherance of an aggravated robbery”).




                                          28
      We note that although appellant argues that he lacked the requisite mental

state for attempted theft because Waller County EMS never actually paid to the

Monaville VFD the requested $2,500 and, “even if [Waller County EMS had] paid,”

the Monaville VFD “would have refunded the money or applied it to the balance

($11,291.63) that [it] was owed by” Waller County EMS, the State need not prove

actual deprivation of property to establish a defendant’s intent to commit theft. A

person commits the offense of theft if he unlawfully appropriates property with

intent to deprive the owner of property. TEX. PENAL CODE ANN. § 31.03(a). Actual

deprivation is not required for a person to have an intent to deprive; the element

which must be proved is not actual deprivation of property, but rather a person’s

intent to deprive at the time of the taking. Rowland v. State, 744 S.W.2d 610, 612

(Tex. Crim. App. 1988); Griffin v. State, 614 S.W.2d 155, 159 (Tex. Crim. App.

1981). While evidence of actual deprivation may constitute evidence of an intent to

deprive, other evidence may also indicate the existence of an intent to deprive.

Rowland, 744 S.W.2d at 612. Therefore, the fact that Waller County EMS did not

actually pay the Monaville VFD $2,500, or that the Monaville VFD purportedly

“would have refunded the money or applied to the balance ($11,291.63) that [it] was

owed by” Waller County EMS, has no bearing on whether appellant acted with the

intent required to commit attempted theft.




                                        29
      Accordingly, we hold that the evidence is legally sufficient to support

appellant’s conviction.

      We overrule appellant’s fourth issue.

                   Exculpatory Evidence and Jury Misconduct

      In his second issue, appellant argues that the trial court erred in denying his

motion for new trial because he “learned for the first time [at] trial that the State was

in possession of exculpatory and impeaching evidence that severely went to the

credibility of [its] principal and virtually only witness” and the State’s “failure to

produce and disclose that evidence” constituted a violation of Brady v. Maryland,

373 U.S. 83, 83 S. Ct. 1194 (1963). In his third issue, appellant argues that the trial

court erred in denying his motion for new trial because a “juror failed to disclose

important information during jury selection.” In response, the State argues that

appellant “forfeited” his complaints because he untimely filed his amended motion

for new trial.

      We review a trial court’s denial of a new-trial motion for an abuse of

discretion. Salazar v. State, 38 S.W.3d 141, 148 (Tex. Crim. App. 2001). We view

the evidence in the light most favorable to the trial court’s rulings and uphold them

if they are within the zone of reasonable disagreement. Webb v. State, 232 S.W.3d
109, 112 (Tex. Crim. App. 2007); Wead v. State, 129 S.W.3d 126, 129 (Tex. Crim.

App. 2004). We do not substitute our judgment for that of the trial court; rather we



                                           30
decide whether the trial court’s decisions were arbitrary or unreasonable. Webb, 232
S.W.3d at 112; Biagas v. State, 177 S.W.3d 161, 170 (Tex. App.—Houston [1st

Dist.] 2005, pet. ref’d). If there are two permissible views of the evidence, the trial

court’s choice between them cannot be held to be clearly erroneous. Riley v. State,

378 S.W.3d 453, 457 (Tex. Crim. App. 2012). A trial court abuses its discretion in

denying a motion for new trial only when no reasonable view of the record could

support the trial court’s ruling. Webb, 232 S.W.3d at 112.

      A defendant may file a motion for new trial “before, but no later than 30 days

after, the date when the trial court imposes or suspends [a] sentence in open court.”

TEX. R. APP. P. 21.4(a). And “[w]ithin 30 days after the date when the trial court

imposes or suspends [the] sentence in open court but before the court overrules any

preceding motion for new trial, a defendant may, without leave of court, file one or

more amended motions for new trial.” TEX. R. APP. P. 21.4(b); see also Shamim v.

State, 443 S.W.3d 316, 325–26 (Tex. App.—Houston [1st Dist.] 2014, pet. ref’d)

(“A defendant has the right to amend his motion within th[e] same 30-day period,

without leave of court, as long as the trial court has not ruled on his pending

motion.”). However, a defendant may not amend his motion for new trial “outside

of the thirty-day time limit, even with leave of the [trial] court,” if the State properly

objects. State v. Zalman, 400 S.W.3d 590, 593 (Tex. Crim. App. 2013); see also

Shamim, 443 S.W.3d at 325–26 (“Once the 30-day period expires, a defendant may



                                           31
not amend or enlarge his original motion to include additional claims, unless the

State fails to make a timely objection to the amendment.”).

      On March 6, 2014, the trial court sentenced appellant to confinement for six

months, suspended the sentence, and placed him on community supervision for two

years. On March 18, 2014, appellant timely filed his “Initial Motion for New Trial,”

asserting that the “trial court ha[d] the discretion to grant [him] a new trial in the

interest of justice.” See TEX. R. APP. P. 21.4(a) (deadline to file new-trial motion).

Subsequently, on April 11, 2014, appellant filed his “First Amended Motion for New

Trial,” asserting, for the first time, that the State had failed to disclose certain

“impeachment and exculpatory evidence” in violation of Brady and a juror

“withheld information that she ha[d] personal knowledge about [the] circumstances

of [his] trial, that she was acquainted with the complainant and [him], and [that] by

reason of past personal relationships and experiences, had the potential to be biased

or prejudiced against [him].”

      Prior to the hearing on appellant’s amended motion for new trial, the State

filed its “Objection to Defendant’s First Amended Motion for New Trial,” arguing

that the trial court could not have a “hearing” on appellant’s amended motion

because he “untimely” filed it.6 See State v. Moore, 225 S.W.3d 556, 570 (Tex.



6
      The State also raised its objection to appellant’s amended motion at the
      motion-for-new-trial hearing, stating:


                                         32
Crim. App. 2007) (“Rule 21.4(b) does permit the State to insist . . . that the trial court

rule only upon the timely motion for new trial as originally filed or timely amended,

but not as untimely amended.” (emphasis omitted)); Shamim, 443 S.W.3d at 325–

26.

      Because appellant filed his amended motion thirty-six days after the trial court

sentenced appellant and the State properly objected to the amendment, we may not

consider any complaints raised in its amended motion. Instead, our review is

confined to the arguments raised by appellant in his timely filed “Initial Motion for

New Trial.” See Moore, 225 S.W.3d at 570 (if State objects to untimely amended

motion for new trial, trial court and appellate court should consider only original

motion and any timely amendment and should not consider any matters raised for

first time in untimely amendment); see also Rangel v. State, 972 S.W.2d 827, 838

(Tex. App.—Corpus Christi 1998, pet. ref’d) (“Even where the original motion for




             [T]he State does object to the Court entertaining Defendant’s First
             Amended Motion for New Trial. [The State’s] objection was filed
             this morning, May 13th, 2014 at 8:24 a.m. with the Clerk. We hereby
             make that objection in open court. The Court in this matter imposed
             sentence on March the 6th, 2014; Motion for New Trial was filed on
             March 18th, 2014; Defendant’s Amended Motion for New Trial was
             untimely filed on April the 11th of 2014.
             . . . The State of Texas does hereby object to this Honorable Court
             hearing Defendant’s First Amended Motion for New Trial as the same
             is untimely filed.


                                           33
new trial is timely, an untimely amended motion for new trial is a nullity and cannot

form the basis for points of error on appeal.”).

      Notably, in his “Initial Motion for New Trial,” appellant did not raise either

his Brady complaint or his jury misconduct complaint. Rather, he, in his motion

generally asserted only that the trial court “ha[d] the discretion to grant [him] a new

trial in the interest of justice.” However, “in the interest of justice” is simply “not

an independent basis for a trial court to grant a criminal defendant a new trial.”

Quintero v. State, 467 S.W.3d 671, 673–680 (Tex. App.—Houston [14th Dist.]

2015, pet. ref’d); see also State v. Gomez, No. 13-14-00585-CR, 2016 WL 744598,

at *4–6 (Tex. App.—Corpus Christi Feb. 25, 2016, no pet.) (mem. op., not

designated for publication) (defendant’s “in-the-interest-of-justice allegation,

standing alone, is not an independent legal claim or basis for granting a new trial”).

      To obtain a new trial “in the interest of justice,” a defendant must articulate a

valid legal claim in his motion. In other words, “even where a defendant urges a

new trial on interest of justice grounds, ‘[a] motion for new trial, whether for guilt

or punishment, [still] requires a valid legal claim.’”           State v. Vigil, No.

08-13-00273-CR, 2015 WL 2353507, at *3 (Tex. App.—El Paso May 15, 2015, pet.

ref’d) (not designated for publication) (first alteration in original) (quoting State v.

Thomas, 428 S.W.3d 99, 107 (Tex. Crim. App. 2014)); see also Smith v. State, Nos.

01-12-00661-CR, 01-12-00662-CR, 01-12-00663-CR, 2013 WL 6729666, at *7–8



                                          34
(Tex. App.—Houston [1st Dist.] Dec. 19, 2013, pet. ref’d) (mem. op., not designated

for publication) (defendant “did not specify in her motion for new trial the reason

why the trial court should [have] grant[ed] her a new trial in the interest of justice”).

      A defendant must allege sufficient grounds as to why he is entitled to a new

trial; asserting “in the interest of justice” is not enough. See State v. Gonzalez, 855
S.W.2d 692, 694–95 (Tex. Crim. App. 1993); State v. Provost, 205 S.W.3d 561, 566

(Tex. App.—Houston [14th Dist.] 2006, no pet.) (defendant’s argument “trial court

can grant a motion for new trial in the interest of justice does not advance his

case . . . because a defendant must allege sufficient grounds . . . to apprise the trial

judge and the State as to why he believes himself entitled to a new trial” (emphasis

omitted)); see also State v. Dominguez, No. 08-14-00011-CR, 2015 WL 4134562, at

*6 (Tex. App.—El Paso July 8, 2015, no pet.) (not designated for publication) (trial

court could not grant new trial on interest-of-justice grounds where defendant “made

no specific allegations as to why she should receive a new trial in the interest of

justice”). Appellant asserted no grounds in his “Initial Motion for New Trial” to

support his assertion that he was entitled to a new trial “in the interest of justice.”

      Accordingly, we hold that the trial court did not err in denying appellant’s

motion for new trial.

      We overrule appellant’s second and third issues.




                                           35
                               Improper Argument

      In his fifth issue, appellant argues that the trial court erred in overruling his

objections to the State’s closing argument because the State “argued facts . . . that

[it] knew were not supported by the record.” In response, the State asserts that

appellant has not preserved his complaint for our review.

      Proper jury argument is generally limited to: (1) summation of the evidence

presented at trial; (2) reasonable deductions drawn from that evidence; (3) answers

to opposing counsel’s argument; and (4) pleas for law enforcement. Wesbrook v.

State, 29 S.W.3d 103, 115 (Tex. Crim. App. 2000); Acosta v. State, 411 S.W.3d 76,

93 (Tex. App.—Houston [1st Dist.] 2013, no pet.). A trial court has broad discretion

in controlling the scope of closing argument. Lemos v. State, 130 S.W.3d 888, 892

(Tex. App.—El Paso 2004, no pet.). And the State is afforded wide latitude in its

jury arguments, and it may draw all reasonable, fair, and legitimate inferences from

the evidence. Allridge v. State, 762 S.W.2d 146, 156 (Tex. Crim. App. 1988).

      Appellant specifically asserts that the State improperly “suggest[ed]” during

its closing argument that he “must have come to ProLine[’s] . . . office on different

dates” when it argued: “We don’t have to prove the exact day. We have to prove

on or about that day. Okay. There is no issue there. . . . I don’t recall Mr. Dawson

ever committing to the fact that [appellant] was back in the office on the 28th.”

Appellant also asserts that the State “falsely argued” that “Dawson perceived



                                          36
[a]ppellant to be physically impaired and in pain,” by stating: “What did Mr.

Dawson say? Said when [appellant] came in he was having some trouble, he needed

to sit down really fast.” And he asserts that the State improperly “[b]olster[ed]” the

credibility of Dawson, “the only witness that could prove the [S]tate’s theory of

deception,” by stating that he “is not currently under any trouble with [the State].”

And, by doing so, the State “injected matters not in evidence.”

      To preserve error regarding allegedly improper jury argument, a party must

object and pursue that objection to an adverse ruling by requesting an instruction for

the jury to disregard, and if the instruction is given, moving for a mistrial. See Archie

v. State, 221 S.W.3d 695, 698–99 (Tex. Crim. App. 2007); Cook v. State, 858 S.W.2d
467, 473 (Tex. Crim. App. 1993); Brooks v. State, 642 S.W.2d 791, 798 (Tex. Crim.

App. 1982); Washington v. State, 127 S.W.3d 111, 115–16 (Tex. App.—Houston

[1st Dist.] 2003, no pet.). Here, appellant either did not object to the above portions

of the State’s closing argument, withdrew the objection he did make, or did not

pursue his objection to an adverse ruling. See Archie, 221 S.W.3d at 698–99; Cook,
858 S.W.2d at 473; Washington, 127 S.W.3d at 115–16; see also TEX. R. APP. P.

33.1(a).

      Accordingly, we hold that appellant has failed to preserve for our review his

complaint regarding the State’s closing argument.




                                           37
                                   Conclusion

      We affirm the judgment of the trial court.




                                                Terry Jennings
                                                Justice

Panel consists of Justices Jennings, Massengale, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           38